Case 1:20-cv-21601-KMW Document 82 Entered on FLSD Docket 03/25/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                              Case No. 20-21601-CIV-WILLIAMS

  UNITED STATES OF AMERICA,

           Plaintiff,

  vs.

  GENESIS II CHURCH OF HEALTH AND HEALING, et al.

           Defendants.
                                      /

                                            ORDER

           THIS MATTER is before the Court sua sponte. Pursuant to the Court’s July 9,

  2020 Order granting the Government’s motion for default judgment as to Genesis II

  Church of Health and Healing, Jonathan Grenon, and Jordan Grenon (DE 54), and the

  Court’s August 3, 2020 Order granting the Government’s motion for final default judgment

  against Mark Grenon and Joseph Grenon (DE 76), it is ORDERED AND ADJUDGED:

        1. Final Default Judgment is ENTERED in favor of Plaintiff, United States of America,

           and against Defendants Genesis II Church of Health and Healing, Jonathan

           Grenon, Jordan Grenon, Mark Grenon, and Joseph Grenon.

        2. All outstanding motions are DENIED AS MOOT.

        3. The Clerk of Court is directed to CLOSE this case.

           DONE AND ORDERED in Chambers in Miami, Florida this 25th day of March,

  2021.
